MEMORANDUM **
Ana Berta Perez y Perez, native and citizen of Guatemala, and Jose Manuel Alvarez-Castro, native and citizen of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their claims for asylum and cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252, and we deny the petition.
*603Substantial evidence supports the BIA’s finding that the threat Perez experienced at the hands of the guerillas did not rise to the level of persecution. See Mendez-Gutierrez v. Ashcroft, 340 F.3d 865, 869-70 n. 6 (9th Cir.2003). Additionally, because her fear of future persecution is too speculative in light of her family’s continuing safety in Guatemala, substantial evidence supports the BIA’s finding that Perez does not have a well-founded fear of persecution. See Khourassany v. INS, 208 F.3d 1096, 1101 (9th Cir.2000). Alvarez-Castro’s asylum claim is derivative of his wife’s, and it therefore also fails.
We lack jurisdiction to review the BIA’s discretionary determination that, because they failed to show exceptional and extremely unusual hardship, petitioners were ineligible for cancellation of removal. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.